Citation Nr: 1136402	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-02 739	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a cerebrovascular accident (CVA).  

2.  Entitlement to service connection for residuals of a CVA, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from June 1970 to March 1973.  He is a recipient of the Bronze Star Medal.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the RO in Fort Harrison, Montana.

The Board notes that in written argument, the Veteran's representative has raised a claim for service connection for coronary artery disease (CAD) on the basis of exposure to herbicides in Vietnam.  The Board notes that ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) are deemed associated with herbicide exposure, under VA law.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In an unappealed October 2002 rating decision, the RO denied service connection for residuals of a CVA. 

3.  The evidence associated with the claims file subsequent to the October 2002 rating decision is not cumulative or redundant of evidence previously of record; it relates to an unestablished fact necessary to substantiate the claim; and it raises a reasonable possibility of substantiating the claim.  

4.  The Veteran did not engage in combat with the enemy.  

5.  The Veteran did not sustain a CVA in service.

6.  Symptoms of a CVA were not chronic in service.

7.  Symptoms of a CVA have not been continuous since service separation.

8.  A CVA is not related to service.

9.  A CVA is not related to the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for residuals of a CVA are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2010).

2.  Residuals of a CVA were not incurred in or aggravated by service, and are not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an October 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The October 2006 letter informed the Veteran of the date and bases of the previous denial of his claim for service connection for CVA residuals.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the October 2006 letter provided the notice required by the Kent decision.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, available private treatment records, as specified below, the deposition of a private neurologist, and the Veteran's written assertions.

The Veteran identified treatment records from Dr. Ashcraft, as well as from 
St. Vincent Hospital, Sidney Health Center, and Deaconess Medical Center, all of which were obtained.  The RO obtained treatment records from Dr. O.P. Counsel from January to May 2001.  In conjunction with the application to reopen, the Veteran specifically identified treatment by Dr. Counsel since June 2006.  The RO requested those records in September 2006, and received a response that the Veteran was not seen by Dr. Counsel since June 2006.  

In addition, the Veteran was afforded a VA examination as to etiology.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover the resulting diagnosis, the examiner's ultimate opinion as reported in a December 2008 addendum, and his rationale for that opinion were consistent with the examination results and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Application to Reopen

The RO initially denied a claim for service connection for CVA residuals in an October 2002 rating decision.  At the time of the October 2002 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, the report of a VA examination in May 2002, and private treatment records showing treatment from 2000 to 2002 for a CVA and residuals.  Those records included a February 2000 neurology consultation by neurologist 
Dr. N. Okon, who opined that a carotid ultrasound done before the CVA was suspicious for carotid dissection, but he could not rule out a cardioembolic event.  He felt it was less likely of migrainous nature or due to the Veteran's hypercoagulable state.  

A February 23, 2000 bilateral carotid artery duplex ultrasound revealed that the Doppler pattern of the internal carotid artery was markedly abnormal with no diastolic flow and decreased velocities, which was compatible with dissection.  

In a May 2002 VA diabetes mellitus examination report, the examiner opined that the Veteran's diabetes mellitus, with onset in 1995, "may have" been a causative factor in the occurrence of his CVA which occurred in 2000.

Thus, at the time of the October 2002 decision, the evidence confirmed a CVA in 2002, and confirmed that service connection was in effect for diabetes mellitus.  The claim was denied based on the RO's decision that the evidence regarding nexus weighed against the claim.  Therefore, in order to be considered new and material, the evidence received since the October 2002 decision may consist of evidence that addresses the matter of nexus.  

As the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2010)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The Board acknowledges the Veteran's assertion in an October 2006 letter that he did try to appeal the October 2002 decision.  With the letter, he submitted a photocopy of a handwritten letter dated October 20, 2002 expressing disagreement with the decision.  He also maintains that he "called in" in January 2003 and March 2003 to see if a decision was made.  He maintains that he never received a copy of the decision.  Regarding the assertion that he sent a notice of disagreement on October 20, 2002, the cover letter for the decision shows that it was not mailed until November 8, 2002.  Therefore, the Veteran's assertion that he was responding to (disagreeing with) the October 2002 rating decision is inconsistent with, and outweighed by, the fact that the rating decision was not mailed to the Veteran until November 8, 2002.  It is implausible that the Veteran could disagree with a rating decision that he asserts he never received.  In addition, even if the October 20, 2002 letter had been received, it would not be valid as a notice of disagreement, as it predated the mailing of the rating decision.  There is no postmark on the asserted notice of disagreement to show when it was actually mailed.  

Regarding the Veteran's assertion that he did not receive a copy of the rating decision, and the implied assertion that the October 20, 2002 may have been received by the RO and not filed with his claims file, the CAVC has held that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties, in this case, mailed the rating decision to the Veteran on November 8, 2002.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity; therefore, it is presumed that a copy of the October 2002 decision was sent to the Veteran at his address of record on November 8, 2002, and that any correspondence from the Veteran regarding the claim was filed in his claims file.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  

The Veteran requested to have the previously denied claim reopened in August 2006.  No correspondence or evidence was received from the Veteran after the October 2002 decision and before the August 2006 application to reopen.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the October 2002 decision, the evidence received includes several nexus opinions.  One opinion dated October 2008 is nominally favorable to the Veteran's claim.  While the physician ultimately changed his opinion, this evidence addresses the unestablished fact of nexus, it is not cumulative or redundant of evidence previously of record, and it raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received, and service connection for CVA residuals is reopened.  


Service Connection for CVA Residuals

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that his claimed CVA residuals are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

In addition, while the Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to herbicides, CVA residuals are not among the diseases that are presumed to be service connected due to herbicide exposure.  

After review of all of the evidence, the Board finds that the Veteran did not sustain a CVA in service, and that symptoms of a CVA were not chronic in service.  Service treatment records are silent as to any complaint or treatment regarding a CVA, and the examination at service separation shows normal clinical findings for all systems examined.  The Veteran does not contend that he sustained a CVA in service or that symptoms of a CVA were chronic in service.  

The Board also finds that symptoms of a CVA have not been continuous since service separation.  The post-service clinical evidence and the Veteran's contentions are in complete agreement that the CVA occurred in February 2000, almost 27 years after service separation.

The Board finds that the weight of the evidence demonstrates that a CVA is not related to service, and is not related to the Veteran's service-connected diabetes mellitus.  The evidence given the greatest probative weight by the Board demonstrates that his CVA resulted from carotid dissection, which is unrelated to diabetes mellitus.  The Veteran does not contend that his CVA is directly related to service, but he has at times asserted that it is proximately due to or a result of his service-connected diabetes mellitus.  His opinion in this regard is based on the chronology of incurrence of two disorders, the diabetes mellitus having predated the CVA by several years, and by his assertion that diabetes mellitus is a known risk factor for CVA.  It is important to note, however, that in his notice of disagreement and VA Form 9, the Veteran endorsed the etiology of his CVA as being due to carotid dissection.  It is unclear what his theory of entitlement was in light of this assertion.

The clinical evidence as to nexus includes a February 2000 neurology consultation by Dr. N. Okon, which revealed that the Veteran had presented on February 16, 2000 at the Sidney Health Center with acute onset of dense hemiparesis.  He had been having daily headaches for a month prior, associated with left hemisensory and hemiparesis, recurring two to three times per day on a daily basis.  Dr. Okon found the Veteran's symptoms to be consistent with complete or middle cerebral artery stem occlusion.  He reviewed a carotid ultrasound done before the event and was suspicious of carotid dissection, but could not rule out a cardioembolic event.  He felt it was less likely migrainous or a hypercoagulable state.  

A February 23, 2000 bilateral carotid artery duplex ultrasound reveals that the Doppler pattern of the internal carotid artery was markedly abnormal with no diastolic flow and decreased velocities, which was found to be compatible with dissection.  

In a May 2002 VA diabetes mellitus examination report, the examiner opined that the Veteran's diabetes mellitus with onset in 1995 may have been a causative factor in the occurrence of his CVA which occurred in 2000.  A November 2007 VA neurology attending note reveals the Veteran's risk factors for CVA were smoking, hyperlipidemia, CAD, diabetes mellitus and hypertension.  

The Veteran submitted a deposition of Dr. Okon from a lawsuit brought by the Veteran against a radiologist.  Dr. Okon referred to his February 2000 suspicion, based on a carotid ultrasound, of internal carotid dissection.  This was in turn based on an MRA done the day before, which showed linear tapering with a streamline flow in the distal right internal carotid with distal obstruction.  This was also based on the Veteran's history of headaches with spells of weakness.  Dr. Okon noted that carotid dissection is one of the more common causes of CVA in young people.  He was asked on the record, in terms of more probable than not (being 51 percent or greater), would you say that the cause of the Veteran's CVA was a carotid dissection?  His answer was "[t]hat would be my conclusion."  Dr. Okon acknowledged that diabetes mellitus is a risk factor for a CVA, but found that there are no particular risk factors for developing a carotid dissection.  He noted that the causes of carotid dissection are unknown.  In support of his opinion, Dr. Okon reasoned that the Veteran had a right hemisphere CVA that was in the middle cerebral artery territory, and that implicates the internal carotid artery.  This, in addition to the Veteran's age and the precursor of headaches led him to the conclusion that it was an arterial dissection.  

A VA opinion was provided in September 2008 by a staff physician at the nursing home where the Veteran was staying.  The physician's opinion was that, given the timeframe of 10 years with the treatment for diabetes before the CVA, it is at least as likely as not that the CVA is a complication of the Veteran's diabetes mellitus. 

The opinion was returned by the RO as the VA staff physician had not indicated a review of the Veteran's claims file.  After reviewing the file, including the May 2002 examination by Dr. Okon, the VA staff physician acknowledged an error regarding the chronology of diagnoses for diabetes and CVA.  He opined that, based on an interval of five years, "and this is of course not with certainty, but I think that it is at least as likely as not that the patient's CVA was also due to his service connected diabetes mellitus."

As the VA staff physician had not acknowledged a review of Dr. Okon's extensive deposition, the opinion was again returned for review of that evidence.  In a December 2008 addendum, the VA physician acknowledged the deposition and 
Dr. Okon's reference to the MRA and ultrasound evidence that the Veteran a carotid dissection was the etiology of his CVA, as well as Dr. Okon's finding that diabetes is not necessarily an aggravating or causal factor in dissection of the internal carotid artery.  He noted that he had hypothesized in his previous report that diabetes was a causative factor in the CVA.  He deferred to Dr. Okon as the "expert in the case," as he was on the scene and a treating physician who witnessed the original studies.  He opined that he would certainly agree with 
Dr. Okon that the Veteran's CVA was much more likely than not due to a carotid dissection which is in fact not related to his service-connected diabetes, i.e. his service-connected diabetes was not causal factor in producing his carotid dissection.

Thus, while the VA staff physician initially provided a positive nexus opinion, upon further review of the evidence in the case, he changed his opinion to agree with that of Dr. Okon, that the Veteran's CVA resulted from a carotid dissection and was unrelated to his service-connected diabetes mellitus.  The Board finds that 
Dr. Okon's opinion, as endorsed by the VA staff physician, has the greatest probative weight, as it accounts for all the significant clinical evidence, and is well reasoned in terms of the evidence and pertinent medical principles. 

While the clinical evidence does support the Veteran's assertion that diabetes mellitus is a risk factor for CVA, with the exception of the October 2008 opinion, which was later amended, there is no medical opinion that purports to relate the Veteran's CVA to his diabetes mellitus.  The May 2002 assertion that diabetes mellitus may have been a causative factor in the occurrence of his CVA is not an opinion as it is inconclusive.  The CAVC has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  

In summation of the Board's findings, the Veteran did not sustain a CVA in service; symptoms of a CVA were not chronic in service; symptoms of a CVA have not been continuous since service separation; a CVA is not related to service; and a CVA is not related to the Veteran's service-connected diabetes mellitus.  These findings lead to the conclusion that service connection for residuals of a CVA is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Reopening of service connection for residuals of a CVA is granted.

Service connection for residuals of a CVA is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


